 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID MICHAEL REINHARDT,                          No. 1:19-cv-00892-DAD-SKO (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   W. KENT HAMLIN, et al.,                           CASE WITH PREJUDICE
15                      Defendants.                    (Doc. No. 30)
16

17          Plaintiff David Michael Reinhardt is a state prisoner proceeding pro se and in forma

18   pauperis in this action, in which he alleges that judicial officers are engaged in a conspiracy to

19   deny his constitutional rights by denying his habeas petitions. (Doc. No. 27 at 11.) This matter

20   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

21   Rule 302.

22          In the first screening order of plaintiff’s complaint, the assigned magistrate judge was

23   unable to discern whether plaintiff intended to file a civil rights action under 42 U.S.C. § 1983 or

24   a federal habeas petition. (Doc. No. 14.) Therefore, the magistrate judge provided plaintiff with

25   the pleading requirements for both types of actions and granted him leave to amend. (Id.)

26   Plaintiff chose to file an amended complaint asserting claims under § 1983. (See Doc. No. 17.)

27   In the second screening order, the magistrate judge found that plaintiff’s first amended complaint

28   violated Federal Rule of Civil Procedure 8. (Doc. No. 26.) The magistrate judge again provided
                                                       1
 1   plaintiff with the pleading requirements, as well as the legal standards for several causes of

 2   action, and granted him further leave to amend. (Id.)

 3           On September 19, 2019, plaintiff filed a second amended complaint (“SAC”) naming as

 4   defendants five former and current judges of the Fresno County Superior Court, thirteen former

 5   and current justices of the California Court of Appeal, and three former and current justices of the

 6   California Supreme Court. (Doc. No. 27 at 2–5.) Plaintiff alleges that the defendants are “acting

 7   as an organized criminal enterprise, conspiring to deprive [him] . . . of his 14th Amendment . . .

 8   right to habeas corpus . . ..” (Id. at 11.) Plaintiff also challenges the “legality of habeas corpus

 9   procedure used by judges of the California courts that are summaril[y] denying each habeas

10   corpus application [he] files.” (Id. at 2.)

11           On December 4, 2019, the magistrate judge issued findings and recommendations, finding

12   that plaintiff’s SAC is frivolous and recommending that this action be dismissed with prejudice.

13   (Doc. No. 30.) The magistrate judge found that plaintiff provides no factual basis for his

14   allegation that judicial officers are conspiring to deny his habeas petitions, aside from the denials

15   themselves, and provides insufficient facts to state a claim that is plausible on its face. (Id. at 4

16   (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).) The magistrate judge found that plaintiff’s

17   allegation that more than 20 judges and justices have conspired to deny his constitutional rights is

18   baseless and fanciful. (Id. (citing Denton v. Hernandez, 504 U.S. 25, 32–33 (1992) (a complaint

19   is factually frivolous “if the facts alleged are ‘clearly baseless,’ . . . a category encompassing

20   allegations that are ‘fanciful,’ . . . ‘fantastic,’ . . . and ‘delusional’”)).)
21           The pending findings and recommendations were served by mail on petitioner at his

22   address of record on December 4, 2019 and contained notice that any objections thereto were to

23   be filed within fourteen (14) days after service. (Id. at 5.) On December 12, 2019, plaintiff filed

24   his objections to the pending findings and recommendations. (Doc. No. 31.) Plaintiff’s

25   objections, including exhibits, are more than 60 pages in length and are replete with conspiracy

26   theories and expletive-laden outbursts. (See, e.g., id. at 4-5, 9, 11, 13-14, 18-19, 22, 25.)
27   However, plaintiff does not provide any facts or argument countering or calling into question the

28   magistrate judge’s finding that his complaint and allegations set forth therein are frivolous. Given
                                                            2
 1   the plaintiff’s prior opportunities to amend, the court finds that plaintiff is unable to cure the

 2   deficiencies in his pleading. See Akhtar v. Mesa, 698 F.3d 1202, 1212-13 (9th Cir. 2012).

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court finds the findings and recommendations to be supported by the record and proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on December 4, 2019 (Doc. No. 30) are

 8                  adopted in full;

 9          2.      This action is dismissed with prejudice as frivolous; and

10          3.      The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
        Dated:     March 13, 2020
13                                                          UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
